United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2395
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the District
John D. Buckley,                        * of South Dakota.
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 19, 1999

                                  Filed: November 30, 1999
                                   ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

      Following a jury trial, John Buckley was convicted of one count of aggravated
sexual abuse by the use of force and two counts of sexual abuse of a minor. On appeal,
he challenges only his conviction for aggravated sexual abuse, contending that the
government failed to prove that he used force against the victim. We affirm the
judgment of the trial court.1

      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota.
      The pertinent statutory provision forbids "knowingly caus[ing] another person
to engage in a sexual act ... by using force against that other person." See 18 U.S.C.
§ 2241(a)(1). The element of force may be established, inter alia, by showing that the
defendant used physical force sufficient to overcome, restrain, or injure the victim. See
United States v. Allery, 139 F.3d 609, 611 (8th Cir. 1998), cert. denied, 118 S. Ct.
2389 (1998).

       Mr. Buckley was the boyfriend of the victim's stepsister, and he and the
15-year-old victim were social friends. At trial, the victim testified that while she was
resting at the home of Mr. Buckley and her stepsister, Mr. Buckley approached her on
the bed. He turned her toward him, removed her clothing, got on top of her, and had
intercourse with her, causing her pain and bleeding. She further testified that although
she was crying and nodded "yes" when he asked her whether it hurt and whether she
wanted him to stop, he paused only momentarily, and although she attempted to push
him off her, she was unable to do so because of his size. We note, moreover, that the
doctor who examined the victim at the hospital on the day of the incident testified that
she found lacerations and abrasions consistent with the victim's version of the events.
Viewing the record in the light most favorable to the verdict, as we must, we conclude
that the evidence was sufficient to allow a reasonable jury to find that the element of
force was proved beyond a reasonable doubt. See United States v. Goodlow, 105 F.3d
1203, 1206 (8th Cir. 1997).

      Accordingly, we affirm.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -2-